         Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA and MATTHEW
 KOLESAR,                                                 Case No. 2:20-cv-00240-JFC

                        Plaintiffs,

        v.


 RITE AID CORPORATION and HIGI SH, LLC,

                        Defendants.


                               FIRST AMENDED COMPLAINT

       Plaintiffs Robert Jahoda and Matthew Kolesar (“Plaintiffs”), through their undersigned

counsel, bring this first amended complaint against Defendants Rite Aid Corporation (“Rite Aid”)

and higi SH, LLC (“Higi”) (collectively, “Defendants”), and allege as follows:

                                        INTRODUCTION

       1.      Plaintiffs bring this action against Defendants under Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. and its implementing regulations, and the

Rehabilitation Act of 1973 (the “Rehab Act”), 29 U.S.C. § 701 et seq. and its implementing

regulations, in connection with Defendants’ failure to offer blind patrons the full and equal

enjoyment of their health screening kiosks.

       2.      Since the enactment of the ADA thirty years ago, all public accommodations have

been required to ensure that their facilities are fully accessible to individuals with disabilities,

including sight-impaired individuals.
         Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 2 of 11




       3.      The Rehab Act, which was enacted nearly fifty years ago, forbids programs or

activities that receive Federal financial assistance from discriminating against otherwise qualified

individuals with disabilities.

       4.      Each Plaintiff is a legally blind “individual with a disability” as defined by the

ADA, 42 U.S.C. § 12102(2).

       5.      As explained in detail below, Plaintiffs were denied full and equal access to

Defendant Rite Aid’s and higi’s facilities because of Defendant Rite Aid’s use of Defendant higi’s

inaccessible health screening kiosks.

       6.      Defendants violated, and continues to violate, the ADA and, with respect to

Defendant Rite Aid, the Rehab Act, through their denial of full and equal access to, and enjoyment

of, Defendants’ facilities, services, privileges, advantages, and accommodations.

       7.      Plaintiffs seek the following declaratory and injunctive relief: (1) a declaration that

Defendants’ inaccessible health screening kiosks violate the ADA and the Rehab Act as described

in this complaint; and, (2) an injunction requiring Defendants to update or replace their health

screening kiosks so that they are fully and independently accessible to blind or other vision

impaired individuals.

                                 JURISDICTION AND VENUE

       8.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343 for claims arising under the ADA and the Rehab Act.

       9.      Plaintiffs’ claims asserted in this complaint arose in this judicial district, and

Defendants do substantial business in this judicial district.

       10.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.




                                                  2
             Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 3 of 11




                                                      PARTIES

           11.      Plaintiff Matthew Kolesar is and, at all times relevant hereto, was a resident of

Girard, PA. As described above, Plaintiff Kolesar is a legally blind individual.

           12.      Plaintiff Robert Jahoda is and, at all times relevant hereto, was a resident of

Ambridge, PA. As described above, Plaintiff Jahoda is a legally blind individual.

           13.       As legally blind individuals, Plaintiffs are members of a protected class under the

ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§

36.101 et seq.

           14.      Defendant Rite Aid Corporation, Inc. is a corporation organized under Delaware

law and is headquartered at 30 Hunter Lane, Camp Hill, Pennsylvania 17011.

           15.      Defendant higi SH, LLC is a limited liability company organized under Delaware

law and is headquartered at 100 S. Wacker Drive, Suite 1600, Chicago, IL 60606.

                                          FACTUAL ALLEGATIONS

                                    Defendants’ Health Screening Kiosks

           16.      On information and belief, Higi health screening kiosks are present in thousands of

Defendant Rite Aid’s stores. 1

           17.      On information and belief, the igi health screening kiosks in Defendant Rite Aid’s

stores are owned, operated, and/or controlled by Higi.

           18.      Beginning in 2014, Defendant Rite Aid started to offer health screening kiosks in

its stores that individuals can freely use to measure their weight, body mass index (“BMI”), pulse,

and/or blood pressure. The kiosks are offered as a purported preventative health measure to help




1
    See https://higi.com/2014/02/higi-announces-agreement-with-rite-aid/, last retrieved 02/12/2020.


                                                           3
         Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 4 of 11




customers to better track health statistics so they can monitor for conditions such as diabetes and

hypertension.

       19.      The kiosks are equipped with a variety of high-tech features and capabilities,

including the ability to sync user results to a companion mobile application. The kiosks are also

purportedly HIPAA compliant and can display information in multiple languages.

       20.      However, there is only one way to interact with and use the kiosks: a touchscreen.

       21.      As shown in the image below, the kiosks are inaccessible to individuals with visual

disabilities because the interactive touch screen is the only way to use the kiosk:




                          Figure 1 – Defendant’s health screening kiosk.

       22.      The kiosks do not have any tactilely discernible input controls such as a keyboard

or keypad that would permit an individual with a visual disability to interact with and use the

offered services and features.


                                                 4
           Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 5 of 11




          23.   Although the kiosks appear to be capable of speech output and are equipped with

audio speakers, these capabilities are meaningless to individuals with visual disabilities who

cannot access the kiosk in the first instance because of the touch screen barrier.

          24.   To the extent an individual with a visual disability can access a kiosk and utilize its

features, not all functions and displayed information are audible and delivered through speech

output.

          25.   Indeed, because of privacy and HIPAA considerations, the kiosks will not output

audio of the user’s health results, including weight, BMI, pulse, and blood pressure: “The higi

Station is designed to provide health stats only to the user seated at the touchscreen, which is

purposely angled so that people around the station can’t see the information displayed on it. higi

[sic] does not share personal health information on the top screen or over the station’s audio.” 2

                                      Plaintiffs’ Experiences

          26.    Plaintiff Kolesar visited Defendant Rite Aid’s store located at 9141 Ridge Road,

Girard, PA 16417(the “Girard Location”) in January of 2020.

          27.   The Girard Location is within the area that Plaintiff Kolesar typically travels as part

of his regular activities.

          28.   When Plaintiff Kolesar attempted to access and use the health screening kiosk at

the Girard Location, he was unable to access or use the kiosk’s services or features because it is

inaccessible to the visually impaired.

          29.   Plaintiff Jahoda visited Defendant Rite Aid’s store located at 925 Merchant Street,

Ambridge, PA 15003 (the “Ambridge Location”) in January of 2020.




2
 https://higi.desk.com/customer/en/portal/articles/695436--is-the-higi-station-private-
?b_id=4768 (last accessed September 3, 2020).


                                                  5
          Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 6 of 11




         30.    The Ambridge Location is within the area that Plaintiff Jahoda typically travels as

part of his regular activities.

         31.    When Plaintiff Jahoda attempted to access and use the health screening kiosk at the

Ambridge Location, he was unable to access or use the kiosk’s services or features because it is

inaccessible to the visually impaired.

         32.    The Ambridge Location offers a health screening kiosk, as shown in the image

below:




                     Figure 2 – the Ambridge Location’s health screening kiosk

         33.    When Plaintiffs attempted to access and use the health screening kiosks at the

Ambridge Location and Girard Location, Plaintiffs were unable to access or use the kiosks’

services or features because they are inaccessible to the visually impaired.

         34.    Unfortunately, to date, Plaintiffs have not had the practical ability to use the health

screening kiosks at Defendant Rite Aid’s stores, because, as currently designed, the kiosks are

inaccessible.


                                                  6
         Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 7 of 11




        35.     Plaintiffs intend to continue patronizing the Ambridge and Girard Locations on a

regular basis because these locations are near their homes and within their usual areas of travel.

        36.     Nevertheless, Plaintiffs are and will be deterred from returning to and accessing the

health service kiosks so long as they remain non-compliant and inaccessible, and so long as

Defendants continue to employ the same policies and practices that have led, and in the future will

lead, to inaccessible facilities and denial of accessibility.

                      Defendants Rite Aid and higi Deny Individuals With
                           Visual Disabilities Full and Equal Access

        37.     Defendant Rite Aid is engaged in the ownership, management, operation, and

development of retail stores throughout the United States, including, upon information and belief,

approximately 2,469 stores across the country.

        38.     On information and belief, Defendant Rite Aid has centralized policies and

practices regarding the operation, design, and accessibility of its stores. Despite this, Rite Aid does

not ensure that its customers are afforded full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations offered by Rite Aid.

        39.     Defendant Higi owns and operates over 10,000 health screening kiosks across the

country, including such kiosks located in Defendant Rite Aid’s stores.

        40.     On information and belief, Defendant higi has centralized policies and practices

regarding the operation, design, and accessibility of its health screening kiosks. Despite this, Hhigi

does not ensure that its blind users are afforded full and equal enjoyment of the services, facilities,

privileges, advantages, and accommodations offered by Hhigi

        41.     Defendants have failed to provide any option for Plaintiffs to independently access

and use the health screening kiosks in their stores.




                                                   7
         Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 8 of 11




       42.     Plaintiffs and other visually impaired individuals are thus denied full and equal

enjoyment to services and features of the health screening kiosks because the kiosks must be

operated exclusively using a visual interface accessible only to sighted individuals.

       43.     Because the kiosks are not independently operable by individuals with visual

disabilities, Plaintiffs and other visually impaired individuals are segregated and otherwise treated

differently insofar as they cannot use the kiosks without the assistance of a third-party, unlike

sighted individuals.

       44.     Further, these third-parties have no training or incentive to offer the full range of

features available in the health screening kiosks.

       45.     More distressing, due to the sensitive and private nature of the health information

that is displayed on a kiosk’s screen and provided to users, and because the kiosks do not have any

private audio output capability for health results, a third-party is required in order for that

information to be provided to an individual with a visual disability. This functional limitation

deprives Plaintiffs and other visually impaired individuals of privacy and undermines HIPAA

protections.

       46.     Accordingly, the Girard and Ambridge Locations, along with all of Defendant Rite

Aid’s other store locations in which a health screening kiosk is offered, are non-compliant with

the ADA and the Rehab Act.

       47.     Absent the relief requested in this matter, Plaintiffs will continue to be denied full

and equal enjoyment of Defendants’ health screening kiosks

                                      CAUSE OF ACTION

                   COUNT I: VIOLATION OF TITLE III OF THE ADA

       48.     The allegations set forth in the previous paragraphs are incorporated by reference.




                                                 8
         Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 9 of 11




       49.     Defendants have discriminated and continue to discriminate against Plaintiffs by

failing to make their facilities and services fully accessible to, and independently usable by,

individuals with visual disabilities, specifically, because of Defendants’ inaccessible health

screening kiosks.

       50.     Plaintiffs have been, and continue to be, denied full and equal access to Defendant

Rite Aid’s services and facilities due to the inaccessible health screening kiosks.

       51.     Defendants’ ongoing failure to provide Plaintiffs full and equal enjoyment of the

health screening kiosks constitutes unlawful discrimination on the basis of a disability in violation

of 42 U.S.C. § 12182(a).

       52.     Defendants’ conduct is ongoing and continuous, and Plaintiffs have been harmed

by Defendants’ conduct.

       53.     Unless Defendants are restrained from continuing their ongoing and continuous

course of conduct, Defendants will continue to violate the ADA and will continue to inflict injury

upon Plaintiffs and others with visual disabilities.

       54.     Given that Defendants have not complied with the ADA’s requirements to make

their facilities fully accessible to, and independently usable by, individuals with visual disabilities,

Plaintiffs invoke their statutory rights to declaratory and injunctive relief, as well as costs and

attorneys’ fees.

                       COUNT II: VIOLATION OF THE REHAB ACT

       55.     The allegations set forth in the previous paragraphs are incorporated by reference.

       56.     The Rehab Act forbids programs or activities that receive Federal financial

assistance from discriminating against qualified individuals with disabilities.




                                                   9
          Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 10 of 11




         57.    Plaintiffs are otherwise qualified individuals with disabilities within the meaning

of the Rehab Act.

         58.    Defendant Rite Aid is subject to the Rehab Act because it is a program or activity

that receives Federal financial assistance administered by the U.S. Department of Health and

Human Services, including Medicare provider payments from the centers for Medicare/Medicaid

Services.

         59.    Defendant Rite Aid violated and continues to violate the Rehab Act by denying

individuals with visual disabilities the full and equal services, facilities, privileges, advantages,

and accommodations of Defendant Rite Aid’s stores and Defendant higi’s health screening kiosks.

         60.    Defendant Rite Aid’s conduct has harmed Plaintiffs and will continue to harm

Plaintiffs unless and until Defendant Rite Aid is ordered by this Court to make its stores accessible

to individuals with visual disabilities.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request judgment as follows:

         a.     A declaratory judgment that Defendants are in violation of the specific

requirements of the ADA and that Defendant Rite Aid is in violation of the Rehab Act as described

above;

         b.     A permanent injunction which directs Defendants to take all steps necessary to

bring all of their health screening kiosks into full compliance with the requirements set forth in the

ADA and the Rehab Act, so that they are fully accessible to, and independently usable by,

individuals with visual disabilities, and which further directs that the Court shall retain jurisdiction

for a period to be determined after Defendants certify that all of their health screening kiosks are

fully in compliance with the relevant requirements of the ADA and the Rehab Act to ensure that




                                                  10
        Case 2:20-cv-00240-JFC Document 20 Filed 09/03/20 Page 11 of 11




Defendants have adopted institutional policies and practices that will in fact cause Defendants to

remain in compliance with the law;

       c.      Payment of costs of suit;

       d.      Payment of reasonable attorneys’ fees and/or nominal damages; and,

       e.      The provision of whatever other relief the Court deems just, equitable and

appropriate.

Dated: September 3, 2020                            Respectfully Submitted,



                                                    By: /s/ R. Bruce Carlson
                                                    R. Bruce Carlson
                                                    Kelly K. Iverson
                                                    CARLSON LYNCH LLP
                                                    1133 Penn Avenue, 5th Floor
                                                    Pittsburgh, PA 15222
                                                    Tel: 412-322-9243
                                                    Fax: 412-231-0246
                                                    bcarlson@carlsonlynch.com
                                                    kiverson@carlsonlynch.com

                                                    Counsel for Plaintiffs




                                               11
